         Case 3:15-cr-00438-JO          Document 181        Filed 12/17/18      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


UNITED STATES OF AMERICA,                              )
                                                       )
                        Plaintiff,                     )                             3 :l 5-cr-00438-JO
                                                       )
        V.                                             )                                      ORDER
                                                       )
WINSTON SHROUT,                                        )
                                                       )
                       Defendant.                      )
                                                       )

        This matter is before the court on defendant's Motion to Continue Release Pending Appeal.

[# 179] The court denied this motion by minute order entered December 14, 2018 and modified to

correct a clerical error on December 17, 2018. [# 180] I now provide additional findings and

conclusions. I appreciate the exceptional effort of defense counsel in representing a most difficult

client, but the court does not require additional briefing to resolve this matter.

       As reflected by the jury's verdict, defendant is guilty of the charges brought against him

beyond any doubt. Further, the final evaluations by two distinguished psychological professionals

establish that defendant is not psychotic and is indeed competent and has been competent from the

beginning of these proceedings until the present. He is a crafty, manipulative and lmowledgeable

individual who enjoys, not suffers from, a grandiose opinion of himself. After being cautioned, he

represented himself at trial with the services of stand by counsel, and demonstrated that he



I      ORDER
         Case 3:15-cr-00438-JO        Document 181        Filed 12/17/18     Page 2 of 2




understood the charges against him and any possible defenses. In sum, this individual has been

pretending to be incompetent knowing full well that he is responsible for his criminal acts.

       Accordingly, defendant's Motion to Continue Release Pending Appeal[# 179] is DENIED.

       IT IS SO ORDERED.

       DATED this 17TH day of December, 2018.




                                                     Robert E. Jon'es
                                                     United StatekDi;trict Judge




2      ORDER
